MEMORANDUM **
In these consolidated petitions, Marzena Chowdhury and her family, natives and citizens of Bangladesh, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s order denying withholding of removal and review of the BIA order denying their motion to reconsider its order denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review factual findings for substantial evidence, Baballah v. Ashcroft, 367 F.3d 1067, 1073 (9th Cir.2004), and we deny petition No. 04-73328 and dismiss petition No. 05-70508.
Substantial evidence supports the BIA’s determination that Chowdhury could reasonably relocate to another part of Bangladesh. 8 C.F.R. § 1208.16(b); see Cuadras v. INS, 910 F.2d 567, 571 n. 2 (9th Cir. 1990).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
No. 04-73328 PETITION FOR REVIEW DENIED;
No. 05-70508 PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.